         Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 1 of 22




From: Ulysses T. Ware



Date: August 24, 2021


  RE: (51G) August 24, 2021, Ulysses T. Ware’s Rule 59(e) to alter or amend, Local Rule 6.3
        (SDNY) for reconsideration of Dkt. 304 (Dkt. 222 in 04cr1224) and 307 Motions



on the applicable dockets.




/s/ Ulysses T. Ware




Page 1 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
         Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 2 of 22




            Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY) (#51G)
Submitted on August 24, 2021, to: Pro_SE_Filing@nysd.uscourts.gov
                                  ChambersNYSDRamos@nysd.uscourts.gov
/s/ Ulysses T. Ware
Ulysses T. Ware
123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260 phone
utware007@gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
United States of America, et al.,
       Plaintiff, Petitioner,
       Cross Respondent,

       v.

Ulysses T. Ware, et al.,
       Movant, Defendant, Respondent,
       And Cross Petitioner.
  (#51G) August 24, 2021, Ulysses T. Ware’s Rule 59(e) to alter or amend, Local Rule 6.3 for
              reconsideration of Dkt. 304 (Dkt. 222 04cr1224) and 307 Motion.



                                     Certificate of Service


I Ulysses T. Ware certify that I have this 24th day of August 2021 served via email the following
DOJ employees, to wit:

AUSA Melissa Childs
AUSA John M. McEnany
Acting USA Audrey Strauss
AUSA Jeffrey R. Ragsdale, Counsel, DOJ’s Office of Professional Responsibility




Page 2 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
          Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 3 of 22




                                                         I.

A.      Movant’s Contentions.

        Comes now the Movant, Ulysses T. Ware, and pursuant to Fed. R. Civ. P. 59, Movant

moves the District Court (Ramos, J.)1 to vacate Dkt. 304 (Dkt. 222 in 04cr1224) and Dkt. 307 for

the following egregious, risible, numerous, and unprecedented legal and factual errors made by

the District Court (Ramos, J.), to wit:



            1. The District Court (Ramos, J.) erred as a matter of law and fact and “acted in the

                clear absence of all jurisdiction” when it entered Dkt. 304 and 307, and thus, both

                orders are ipso facto, per se, null and void ab initio and moot;2

            2. The District Court, Ramos, J., again, erred as a matter of law and fact: The United

                States v. Ware, 04cr1224 (SDNY) indictment, (the “1224 Indictment”) is fatally




1
  District Judge Edgardo Ramos is commonly known in the New York legal community as the “error-prone”
judge. Apparently, a well-deserved title given the numerous comical legal and factual errors made in the
course of the 1224 and 1115 proceedings since July 12, 2021, once Ramos, J., was assigned the 1224 and
1115 matters upon the untimely, regrettable, deaths of former District Judges Robert W. Sweet and
William H. Pauley, III, respectively.

2
  The District Court lacked all subject matter jurisdiction over all issues, facts, and claims actually or
necessarily resolved in favor of Mr. Ware by final order Dkt. 297 (02cv2219 (SDNY), Dkt. 90, December
20, 2007, Sand, J., voluntary, ex parte Rule 41(a)(2) dismissal, after the statute of limitation had run on
all claims in 02cv2219, with prejudice of all claims), see Exhibit 1-1, infra, i.e., a final judgment on the
merits for GPMT, Mr. Ware, and Elorian and Becky Lander, jointly, (the “Prevailing Parties”). The District
Court erred as a matter of law and fact when it did not convey prevailing party status on Mr. Ware and
GPMT in regard to all issues, facts, and claims regarding the 02cv2219 and 04cr1224 (SDNY) proceedings.


Page 3 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
            Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 4 of 22




                   flawed and as a matter of law failed to charge3 an 18 USC 401(3) criminal contempt

                   offense4;

               3. The District Court (Ramos, J.), again, erred as a matter of law: it is not an 18 USC

                   401(3) criminal contempt “offense” for Ulysses T. Ware, GPMT’s securities

                   counsel, to not draft, sign, and issue bogus and fraudulent Rule 144(k) legal

                   opinions to Section 2(a)(11) statutory underwriters, i.e., the “Civil Plaintiffs”

                   named at para. 8 in the 1224 Indictment5, and enable the civil and criminal

                   violation of the federal securities laws, Sections 77e, 77x and 78ff, by enabling an

                   illegal unregistered public offering of GPMT’s securities, GX 1-4.6 The District


3
  The District Court erred as a matter of law and did not correctly apply Dkt. 304, SEC Release 33-7190 n.
17 (1995), to the relevant indisputable facts, cf., para. 10.1(iv) of GX-5. SEC Release 33-7190 n. 17 (1995)
confirmed that as a matter of law all Section 2(a)(11) statutory underwriters, the “Civil Plaintiffs” named
in paragraph 8 of the 1224 Indictment, cf., para. 10.1(iv) of GX-5, are required by law to register with the
SEC all distribution of securities, GX 1-4; else the statutory underwriters (i.e., the “Civil Plaintiffs”) violated
Sections 5, 77x, and 78ff of the federal securities laws. Ergo, as a matter of law, Mr. Ware and GPMT could
not have willfully violated moot and void court orders (GX-11 and GX-24) and judgment (GX-7), when as
a matter of law, the “Civil Plaintiffs” were not legally eligible for any Rule 144(k) exemption from Section
5 strict-liability registration requirement. The District Court erred as a matter of law and fact and is
required to vacate Dkt. 304 and Dkt. 307.

4
  On May 17, 2021, Dkt. 306, Exhibit 4-1, infra, FINRA certified that each of the “Civil Plaintiffs” named in
paragraph 8 of the 1224 Indictment, Exhibit 3-1, infra, “on or around February 2001” were not lawfully
registered as required by federal law, 15 USC 78o(a)(1), as lawful broker-dealers; and therefore, as a
matter of law, the “Civil Plaintiffs” lacked all Article III and 28 USC 1332(a) standing, and the 02cv2219
(SDNY) (LBS) District Court lacked all subject matter jurisdiction to have entered any judgment (GX-7,
Count I) and orders (GX-11, Count II and GX-24, Count III) in the moot 2219 proceedings. Accordingly, as
a matter of law, the 1224 District Court (Ramos, J.) committed a clear jurisdictional legal error, acted in
the clear absence of all jurisdiction, over the 04cr1224 proceedings when it entered Dkt. 304 and Dkt. 307.
Therefore, Dkt. 304 and 307 are null and void ab initio and required to be vacated as moot.

5
    See Exhibit 3-1, infra, para. 8 in the 04cr1224 indictment.

6
 See SEC v. Honig, 18cv08175 (SDNY) (Ramos, J.), para. 86-87 of the SEC’s complaint, Exhibit 8-1, that
charged 1224 “Civil Plaintiff” Alpha Capita, AG (Anstalt), cf., Exhibit 3-1 and 4-1, infra, with securities

Page 4 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
          Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 5 of 22




                 Court, Ramos, J, erred as a matter of law and fact and lacked all subject matter

                 jurisdiction over any aspect of the moot 1224 Indictment.7

            4. The District Court, Ramos, J., again, erred as a matter of law and fact: The United

                 States v. Ware, 05cr1115 (SDNY) (WHP)(ER), indictment, (the “1115 Indictment”),

                 as a matter of law failed to charge a securities fraud and conspiracy offense and is

                 therefore null and void ab initio and required to be dismissed with prejudice 8;



fraud for fraudulently obtaining a bogus and fraudulent Rule 144 legal opinion for an un-named lawyer,
and conducting an illegal unregistered public offering of “Company A’s” restricted securities in violation
of 15 USC 77e, 77x, and 78ff, criminal violations of the federal securities laws. Federal Judge Edgardo
Ramos is in possession of material Brady exculpatory evidence that is required to be disclosed to Mr. Ware
pursuant to the written Brady Orders; and moreover, Judge Edgardo Ramos will be subpoenaed and called
as a material fact witness at any evidentiary hearing on Mr. Ware’s pending Emergency Motions for Leave
to Proceed that are currently being criminally obstructed, delayed, impeded, and frustrated by Judge
Edgardo Ramos, acting in his personal and individual capacities as a material and willing participant in the
ongoing criminal conspiracy to cover up, hide, and conceal the unregistered broker-dealer status, see
Exhibit 4-1, infra, of the “Civil Plaintiffs” named in para. 8 of the bogus and moot 1224 Indictment, see
Exhibit 3-1.

7
  As a matter of law a United States District Court’s subject matter jurisdiction, 18 USC 3231, is constrained
to “offenses” against the laws of the United States. Thus, lacking an “offense” the 1224 District Court
(Sweet, J.) and Ramos, J. after Sweet’s death, lacked 18 USC 3231 subject matter jurisdiction to adjudicate
any charges (i.e., Counts I, II, and III in the 1224 Indictment) that did not charge an “offense.” The District
Court (Ramos, J.), again, erred as a matter of law and fact and failed to thoroughly understand and
comprehend advance securities law and the Constitutional requirements of a District Court over a criminal
proceeding. Indisputable federal law, 15 USC 77d(1), SEC Release 33-7190 n. 17 (1995), Dkt. 294, and Rule
144(k) all prohibited Mr. Ware from issuing bogus and fraudulent Rule 144(k) legal opinions to Section
2(a)(11) statutory underwriters, the “Civil Plaintiffs” named in para. 8 of the 1224 Indictment, Exhibit 3-
1, infra, and unregistered broker-dealers, Dkt. 306, as certified by FINRA on May 17, 2021, Exhibit 4-1,
infra, material Exculpatory Brady jurisdictional evidence required to have been disclosed to Mr. Ware
“prior to trial” as ordered by Sweet, J., in the 1224 August 10, 2007, Dkt. 32, Brady order.

8
 The District Court, again, erred as a matter of law and fact in any adjudication of the moot judgment
entered in 05cr1115 on or about October 26, 2007. The USAG’s November 7, 2008, Article II Appellate
Political Decision, Exhibit 5-1, infra, ipso facto vitiated and abrogated all prior orders and judgments
entered in 1115; and moreover, the Court of Appeals (Gov.-I) entered its superseding final judgment on
August 18, 2009, Exhibit 2-1, infra, and ratified the USAO’s Article II Appellate Political Decision to dismiss
with prejudice Gov.-I and resolved in favor of Ulysses T. Ware all issues, facts, and claims that were

Page 5 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
             Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 6 of 22




               5. The District Court, Ramos, J., again, erred as a matter of law and fact: The

                    attorneys for the Government, Audrey Strauss, and Melissa Childs, knowingly,

                    willfully, in bad faith, and to commit fraud misrepresented and misled the Court,

                    Dkt. 250, regarding 28 USC 2044 and 18 USC 3613, to wit: Section 3613 has a ten

                    (10) year statute of limitation to initiate any lien enforcement via a court proceed;

                    which Dkt. 250 (the Section 2044 and Section 3613 motion) was initiated after the

                    ten-year statute of limitation of the assessment of any alleged fines imposed in

                    any lawful criminal proceeding;

               6. The District Court, Ramos, J., again, erred as a matter of law and fact: On October

                    7, 2008, the United States Attorney General, (the “USAG”), notified the Court of

                    Appeals (2d Cir.) in United States v. Ware, 07-5670cr (XAP), Gov.-I, the

                    Government’s Rule 28.1 cross-appeal of the District Court (Pauley, J.), October 12,

                    2007, and October 26, 2007, Double Jeopardy Verdicts, the United States “filed a

                    notice of appeal but is not pursuing a cross-appeal9 [in Gov.-I, 07-5670]”10, (the

                    “USAG’s Article II Appellate Political Decision”) and to,




actually or necessarily resolved by the August 18, 2009, Gov.-I final judgment, Exhibit 2-1. Therefore, the
District Court, Ramos, J., erred, again, egregiously, as a matter of law and fact when it entered Dkt 304
and 307; and acted in the “clear absence of all jurisdiction” over the 05cr1115 proceedings.

9
    See Exhibit 5-1, infra.

10
  Former AUSA Steven D. Feldman filed the Government’s notice of Fed. R. App. P. Rule 28.1 cross-
appeal in 07-5670cr (XAP) (2d Cir.), Gov.-I.


Page 6 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
             Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 7 of 22




                     a. (i) immediately dismiss with prejudice Gov.-I;11

                     b. (ii) enter final judgment on the merits for Ulysses T. Ware in Gov.-I12;

                     c. (iii) ipso facto, by operation of law, confer prevailing party status on Mr.

                         Ware actually in Gov.-I, and necessarily in 05cr111513;


11
   The District Court, Ramos, J., again, erred as a matter of law and fact, and risibly failed to fully
understand and appreciate the nuances regarding the legal and factual consequences of the USAG’s
Article II voluntary dismissal of the United States and its privies Gov.-I Rule 28.1 cross-appeal on
November 7, 2008, prior to the Court of Appeals reviewing the merits of Mr. Ware’s 07-5222cr (2d Cir.),
Ware-I, direct appeal of the 05cr1115 sentence and conviction given Judge Pauley’s October 2007 Double
Jeopardy Verdicts, Dkt. 99, S. Tr. 31 L 18-25 (R-1); S. Tr. 35-36 (R-2); and S. Tr 73-76 (R-3). At the moment
of the USAG’s voluntary Article II Appellate Political Decision to dismiss Gov.-I with prejudice on November
7, 2008, Exhibit 5-1, R-1, R-2, and R-3 became the ‘law of the case’, and bound the Court of Appeals and
the 05cr1115 district court (Ramos, J.) in regard to the 05cr1115 proceedings and the 07-5222 Ware-I
direct appeal. The USAG’s November 7, 2008, Article II Appellate Political Decision, ipso facto,
terminated the Court of Appeals and the 05cr1115 district court (Ramos, J.) subject matter jurisdiction
over all issues, facts, and claims that were actually or necessarily resolved by the USAG’s Article II
Appellate Political Decision. See Federated, 452 U.S. at 398-402 (all federal courts, the parties, and their
privies, bound, absolutely, by res judicata, and final judgment on all issues, facts, and claims actually or
necessarily resolved by [the Gov.-I] final judgment [entered on August 18, 2009, that ratified the USAG’s
Article II Appellate Political Decision to abandon, abort, terminated, and dismiss with prejudice 05cr1115
and Gov.-I]. This legal and factual issue the District Court (Ramos, J.) failed to take into account and acted
without proper consideration regarding Dkt. 304, Dkt. 222, and 307.

Every competent federal judge knows, or should know, that an Article I or Article III federal court (Ramos,
J.) has no Article III subject matter jurisdictional authority to review the Executive Branch’s appellate or
trial prosecutorial Article II political decisions, see United States v. Nixon, 418 U.S. 683, 695-96 (1974)
(Federal courts, pursuant to Separation of Power doctrine, lack jurisdiction to review Executive Branch
political decisions).

12
  See August 18, 2009, final judgment entered in Gov.-I, 07-5670cr (XAP) (2d Cir.), Exhibit 2-1, infra, in
favor of Ulysses T. Ware, (the “Prevailing Party”) in Gov.-I and 05cr1115 (SDNY). Mr. Ware is the Prevailing
Party to the Gov.-I final judgment for the purpose of civil and Rule 42(b) criminal contempt enforcement
against Edgardo Ramos (in his official, individual and personal capacities), Melissa Childs, Audrey Strauss,
John M. McEnany, and all others that aided and abetted the willful resistance, 18 USC 401(2), 401(3) to
the August 18, 2009, Gov.-I final judgment, i.e., the State Bar of GA’s Office of the General Counsel, to
wit: Paula Fredricks, William NeSmith, Jenney Mittlemen, and others; and the U.S. Probation Office’s
employees, Michael Fitzpatrick, David Mulcahy, Thomas J. McCarthy, and others.

13
     See n. 8.


Page 7 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
             Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 8 of 22




                       d. (iv) triggered the Double Jeopardy Clause’s protection for Mr. Ware in

                           regard to all issues, facts, and claims actually or necessarily resolved by the

                           USAG’s Article III Appellate Political Decision with respect to 05cr1115 and

                           Gov.-I14;

                       e. (v) and terminated all courts’ subject matter jurisdiction over 05cr1115,

                           and ipso facto, by operation of law, dismissed the 05cr1115 Indictment

                           with prejudice15.

           7.      The District Court (Ramos, J.), again, erred as a matter of law when it entered the

ultra vires, advisory order, Dkt. 307, Exhibit 7-1, a purported filing injunction. A United States

federal court has no lawful authority to enter any leave to file order (injunction)16 in a criminal

proceeding to deny a defendant his right to Due Process of law to enforce written Brady Orders17




14
     Id.

15
     Id.

16
   Lei v. Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000) (“However, "[t]he unequivocal rule in this circuit is
that the district court [Pauley, Sweet, and Ramos] may not impose a filing injunction on a
litigant [Ulysses T. Ware] sua sponte without providing the litigant with notice and an opportunity to be
heard." Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per curiam). The "chance to respond is an
empty opportunity if the party is not given adequate time to prepare his response." Schlesinger Inv.
Partnership v. Fluor Corp., 671 F.2d 739, 742 (2d Cir. 1982) (reversing sua sponte dismissal entered
without prior notice). (emphasis added).

17
     The written Brady Orders, Dkt. 32 (04cr1224), Sweet, J. and Dkt. 17 (05cr1115), Pauley, J., Tr. 5-9.


Page 8 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
            Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 9 of 22




and to challenge the District Court’s subject matter jurisdiction over the proceedings without

notice, an opportunity to be heard,18 and the entry of a formal written injunction.19

          The District Court, Ramos, J., failed, egregiously, and erred as a matter of law, by not fully

and thoroughly understand the law that all defendants in criminal proceedings (1224 and 1115)

have the constitutional right to compel the Government to disclose all Brady exculpatory

evidence, Brady v. Maryland20, and the District Courts are constitutionally duty-bound to enforce

all Brady Orders entered to assure the Government’s compliance with Due Process of law. Ramos,

J., has refused all attempts to enforce the written Brady Orders without legal explanation,

precisely because there is no legal reason, for a federal court to not enforce the written Brady

Orders entered to protect the due process rights of Ulysses T. Ware.




18
   The Supreme Court held in Steel Co., 523 U.S. at 93-95 (Scalia, J.), and reaffirmed the seminal
constitutional concept of limited government and separation of powers, when it noted and explained that
“first” as “a threshold matter” every federal court must, if requested, or if not requested, sua sponte,
confirm if authority to review the merits of the claims, its subject matter jurisdiction over the proceedings.

19
   Lei, Id. at 123, “Finally, we note that the district court did not memorialize the oral order in a formal
injunction. Federal Rule of Civil Procedure 65(d), which provides the standards for the form and scope of
injunctions, contemplates the issuance of a written order. See Fed. R.Civ.P. 65(d). The provisions of this
rule "are no mere technical requirements." Schmidt v. Lessard, 414 U.S. 473, 476, 94 S.Ct. 713, 38 L.Ed.2d
661 (1974). Compliance with this rule is essential because, "until a district court issues an injunction, or
enters an order denying one, it is simply not possible to know with any certainty what the court has
decided." Gunn v. Univ. Comm. to End War in Viet Nam, 399 U.S. 383, 388, 90 S.Ct. 2013, 26 L.Ed.2d
684 (1970). Since an injunctive order prohibits conduct under threat of judicial punishment, fairness
requires that the litigants receive explicit notice of precisely what conduct is outlawed. See Lessard, 414
U.S. at 476, 94 S.Ct. 713. Such notice and specificity foster effective enforcement. See id. Finally, detailed
injunctions are needed to facilitate appellate review. See Fonar Corp. v. Deccaid Services, Inc., 983 F.2d
427, 429-430 (2d Cir. 1993) (citing Lessard, 414 U.S. at 476-77, 94 S.Ct. 713). "[S]trict adherence to the
Rules is better practice and may avoid serious problems in another case." Clarkson, 544 F.2d at 633
(discussing Fed.R.Civ.P. 65(d) and 52(a)). (emphasis added).

20
     See Dkt. 299, Ulysses T. Ware’s letter to District Judge Edgardo Ramos.

Page 9 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
        Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 10 of 22




       The facts suggest that Ramos, J., a purported former federal prosecutor (EDNY) is racially-

motivated, actually biased, prejudiced, incompetent, and has an actual conflict of interest in

favor of his personal pecuniary and penal interests and the interests of the Government.

       Ostensibly, Edgardo Ramos is ignorant of the law and thinks that he is above the reach of

the law, and can enter any foolish, void, ultra vires and advisory order, Dkt. 304 (Dkt. 222) and

307 as he sees fit. Nevertheless, Dkt 305, Dkt. 222 (1224) and 307 are moot, must be vacated,

and set aside for lack of all subject matter jurisdiction over the proceedings.

       Moreover, Ramos, J. erred, again, as a matter of law and fact when attempting to

interpret the moot and ultra vires Dkt. 220 and Dkt. 160 cited in the bogus and fraudulent Dkt.

307, “However, Ware has continued to file “pleadings” about topics on which the Court

[Ramos, J.] has not granted him leave to file.” (emphasis added). Obviously, the Court has no

lawful authority, subject matter jurisdiction, to review the merits of any claims presented to the

Court by Mr. Ware in any “leave to file” motion, unless the Court, follows the Steel Co., 523 U.S.

at 93-95, protocol, and “first” as “a threshold matter” determines its jurisdiction over the 1224

and 1115 proceedings given the final order, Exhibit 1-1, and final judgment, Exhibit 2-1, entered

in favor of Mr. Ware by federal courts. Thus, the Court is in a jurisdictional no-mans-land. It

cannot review or take any actions on the merits of Dkt. 250, which it did, at its own peril, in

egregious and risible legal and factual error; furthermore, the Court (Ramos, J.) cannot lawfully

review the merits of this Rule 59(e) motion, or any other matter placed before the Court, without

strict adherence to the Steel Co., Id., protocol, and for similar reasoning the Court has no lawful




Page 10 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
         Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 11 of 22




authority to review the merits of any leave to file matter submitted to the Court by Ulysses T.

Ware.

                                                    II.
A.      The relevant legal standards.

        A party must move to alter or amend a judgment no later than 28 days after entry of

judgment, (FRCP 59(e)21; see also Kroll v. White Lake Ambulance Auth., 691 F.3d 809, 812 n.4

(6th Cir. 2012); Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011)). If a party makes

the motion before entry of judgment, the motion is deemed filed as of when the judgment is

entered (Borrero v. City of Chicago, 456 F.3d 698, 699 (7th Cir. 2006)). A party may seek post-




21
  Rule 59: (a) In General.
(1) Grounds for New Trial. The court may, on motion, grant a new trial on all or some of the issues—and
to any party—as follows:
(A) after a jury trial, for any reason for which a new trial has heretofore been granted in an action at law
in federal court; or
(B) after a nonjury trial, for any reason for which a rehearing has heretofore been granted in a suit in
equity in federal court.
(2) Further Action After a Nonjury Trial. After a nonjury trial, the court may, on motion for a new trial,
open the judgment if one has been entered, take additional testimony, amend findings of fact and
conclusions of law or make new ones, and direct the entry of a new judgment.
(b) Time to File a Motion for a New Trial. A motion for a new trial must be filed no later than 28 days
after the entry of judgment.
(c) Time to Serve Affidavits. When a motion for a new trial is based on affidavits, they must be filed with
the motion. The opposing party has 14 days after being served to file opposing affidavits. The court may
permit reply affidavits.
(d) New Trial on the Court's Initiative or for Reasons Not in the Motion. No later than 28 days after the
entry of judgment, the court, on its own, may order a new trial for any reason that would justify granting
one on a party's motion. After giving the parties notice and an opportunity to be heard, the court may
grant a timely motion for a new trial for a reason not stated in the motion. In either event, the court
must specify the reasons in its order.
(e) Motion to Alter or Amend a Judgment. A motion to alter or amend a judgment must be filed no later
than 28 days after the entry of the judgment.



Page 11 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
        Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 12 of 22




judgment relief under FRCP 59(e) regardless of the stage of litigation at which the judgment

was entered.

       Relief under Rule 59(e) and Local Civil Rule 6.3.

       The standards governing a motion to alter or amend a judgment under Rule 59(e) and

a motion for    reconsideration      under     Local    Civil    Rule 6.3      (SDNY)    are    the

same. R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 508 (S.D.N.Y. 2009). The movant must

demonstrate that the Court overlooked controlling decisions or factual matters that had been

previously put before it. Id. at 509; see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256,

258 (S.D.N.Y. 2009).

B.     Conclusion.

       Movant has shown by overwhelming proof and legal arguments the District Court, Ramos,

J., erred, egregiously, risibly, and unprecedently as a matter of law and fact to such an extent the

proceedings were irreparably disreputed, rendered null and void ab initio, and inherently

unreliable to have any preclusive or other legal force and effect. District Judge Edgardo Ramos is

severely and totally incompetent in all matters of advanced federal law, constitutional law, and

law in general to such an extent Ulysses T. Ware’s rights to due process of law were egregiously

violated by the numerous factual and legal errors committed by District Judge Edgardo Ramos in

furtherance of the ongoing criminal conspiracy to hide, conceal, and cover-up, Exhibit 4-1, the

unregistered broker-dealer status of the 02cv2219 (SDNY) “Civil Plaintiffs.”

C.     Requested relief.

       Movant is requesting the following legal relief be granted immediately, to wit:


Page 12 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
           Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 13 of 22




1.        for the District Court to reverse and vacate Dkt. 304 (Dkt. 222) and Dkt. 307;

2.        strike Dkt. 250 from the records of the Court;

3.        reverse and vacate Dkt 220 (05cr1115) and 160 (04cr1224) for being null and void ab

initio;

4.        enter a show cause order directed to the United States, its privies, to wit, Audrey Strauss,

Melissa Childs, John M. McEnany, Alexander H. Southwell, Nicholas S. Goldin, Maria E. Douvas,

Sarah E. Paul, Katherine Polk-Failla, Steven D. Feldman, Michael J. Garcia, Preet Bharara, Joon

Kim, Andrew L. Fish, jointly, (the “Government’s Lawyers”);

and to the State Bar of Georgia, Office of the General Counsel, Paula Fredrick, Esq., to show cause

in writing not later than August 27, 2021, at 12:00 noon, time of the essence, why the Court shall

not issue arrest warrants pursuant to Federal Rule Crim. P. Rule 42(a), and the Court’s general

supervisory power to enforce its own orders and judgments, and adjudge Paula Fredrick, William

NeSmith, William A. Myers, Jenny Mittlemen, and Jonathan Hewitt and the Government’s

Lawyers in civil and criminal, 18 USC 401(3), contempt of, (1) the August 18, 2009, Exhibit 2-1,

Gov.-I (07-5670) superseding final judgment entered in favor of Ulysses T. Ware, (the “Prevailing

Party”) and (2) the December 20, 2007, Dkt. 90, Exhibit 1-1, Rule 41(a)(2) final order-judgment

entered in favor of GPMT, Ulysses T. Ware, and the Landers, jointly, (the “Prevailing Parties”);

5.        enter a show cause order directed to Audrey Strauss to show cause not later than August

30, 2021, at 12:00 noon, why (1) The Court shall not grant Movant’s Rule 33 Motion for a New

Trial for Flagrant Brady Violations of the Brady Orders and (2) why the indictments in 04cr1224

and 05cr1115 shall not be dismissed with prejudice for “flagrant” prosecutorial misconduct and


Page 13 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
         Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 14 of 22




corruption, fraud on the court, perjury, obstruction of justice, lying, bribery, kickbacks, pay-offs,

and illegal gratuities, and others illegal means;

6.     enter an order directed to Edgardo Ramos to show cause why he shall not be referred to

the Chief Circuit Judge and the Administrative Office of the U.S. Courts Executive Director with a

recommendation for sanctioning for judicial misconduct, abuse of the office, judicial corruption,

fraud, lying, perjury, obstruction of justice, conspiracy, actual conflicts of interest, and violations

of the Codes and Canons of Conduct for Federal Judges;

7.     enter an order directed to Audrey Strauss and Melissa Childs to show cause why they shall

not be sanctioned by the Court for filing and engaging in fraudulent, frivolous, bad faith,

vexatious, bogus litigation and tactics by filing the per se statutorily prohibited Dkt. 250;

8.     enter an order directed to the District Clerk to perform an accounting of all money held

or collected by the Court on the account of Ulysses T. Ware, and to calculate all statutory interest

earned on all cash bail or other money held on deposit or account of Ulysses T. Ware by the Court

since 2007;

9. enter an order directed to the District Clerk to file into the record in 04cr1224 and 05cr1115

certified accounting of all CJA fees paid any lawyer that appeared in 1224 and 1115;

10.    enter an order directed to Edgardo Ramos to file an affidavit or declaration into the record

of the Court that certified that he is competent in law, has not received, accepted, been offered,

or promised any gift, loan, money, pay-off, kickback, illegal gratuity, promotion, stock, royalty,

financial award, or other things of value either to him or any family member, for his performance

or omission to perform any judicial duty or obligation;


Page 14 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
        Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 15 of 22




11.    enter an order directed to Edward T.M. Garland, Esq., Manibur S. Arora, Esq., David B.

Levitt, Esq., Gary G. Becker, Esq., Michael F. Bachner, Esq., Marlon Kirton, Esq., Maria E. Douvas,

Sarah E. Paul, Katherine Polk-Failla, Nicholas S. Goldin, Alexander H. Southwell, Steven D.

Feldman, David N. Kelley, Michael J. Garcia, Joon Kim, Steve R. Peikin, Melissa Childs, Audrey

Strauss, John M. McEnany, and Preet Bharara to show cause in writing, not later than August 31,

2021, at 12:00 noon, why each shall not be referred to the Hon. Chief District Judge Laura Taylor-

Swain, and referred to the Grievance Committee of the District Court (SDNY) to initiate

disciplinary proceedings pursuant to Local Rule 1.5(b)(5) (SDNY) for misconduct, prosecutorial

misconduct, fraud on the court, willfully misleading the court, fabrication of trial and grand jury

evidence, perjury, breach of fiduciary duty, refusal to provide a full escrow accounting, refusal to

return client files, conversion, fraud in the inducement, interference in the attorney-client

relationship, failure to provide required Sixth Amendment services, breach of duty of loyalty,

willful violations and resistance of Brady disclosure orders, breach of duty of complete candor to

the court, and any other ethical infraction uncovered after an evidentiary hearing is held on any

disputed issues of material facts;

12.    and any other relief the court deems just and proper under the circumstances.


Submitted this 24th day of August 2021.


/s/ Ulysses T. Ware
_________________________________________
Ulysses T. Ware
August 24, 2021
Brooklyn, NY


Page 15 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
        Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 16 of 22




                                         Exhibit 1-1
        Dkt. 90, December 20, 2007, voluntary Rule 41(a)(2) dismissal
  with prejudice of the 02cv2219 (SDNY) lawsuit, which annulled and
    vitiated GX-7, GX-11, and GX-24 of the 1224 Indictment. A final
   judgment on the merits in favor of GPMT, Ulysses T. Ware, and
          Elorian and Becky Landers, (the “Prevailing Parties”).




Page 16 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
        Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 17 of 22




                                         Exhibit 2-1
      August 18, 2009, Gov.-I, superseding final judgment entered in
 United States v. Ware, 07-5670cr (XAP) (2d Cir.) in favor Of Ulysses T.
                    Ware, (the “Prevailing Party”).




Page 17 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
        Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 18 of 22




                                    Exhibit 3-1
            Para. 8 of the 04cr1224 (SDNY) indictment that named the
                   02cv2219 plaintiffs as “Civil Plaintiffs”.




Page 18 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
        Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 19 of 22




                                  Exhibit 4-1
         May 17, 2021, FINRA’s certification of unregistered broker-
dealers status of each of the 02cv2219 “Civil Plaintiffs” named in para.
                             8, Exhibit 3-1.




Page 19 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
        Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 20 of 22




                                     Exhibit 5-1
USAG’s 11/07/2008 Article II Appellate Political Decision to dismiss
with prejudice, abort, abandon, and terminate the United States Rule
28.1 United States v. Ware, 07-5670cr (XAP) (2d Cir.) cross-appeal,
Gov.-I.




Page 20 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
        Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 21 of 22




                                     Exhibit 6-1
         Para.10.1(iv) of GX-5 (04cr1224 Gov’t trial exhibit)
Conferred Section 2(a)(11) statutory underwriter status on each “Civil
   Plaintiff” named in para. 8 of the 1224 Indictment, Exhibit 3-1.




Page 21 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
        Case 1:05-cr-01115-ER Document 308 Filed 08/25/21 Page 22 of 22




                                     Exhibit 7-1
  Bogus and moot Dkt. 307 ultra vires advisory order (Ramos, J.). A
 federal district court has no lawful authority to enter a leave to file
order (injunction) in a criminal proceeding without prior notice and an
                        opportunity to be heard.




Page 22 of 22
Tuesday, August 24, 2021
RE: 51G: Rule 59(e) motion for reconsideration of Dkt 304 (Dkt. 222) and 307 motions.
